ROBERTS, Justice.
The sole point for determination here is whether plaintiffs’ complaint stated a cause of action for damages against the defendant.
The suit was brought for injuries sustained by plaintiff wife when, as a business visitor at defendant’s dog track, she slipped and fell on a one-step stairway located in an archway between the betting room and the approach to the grandstand. The gravamen of plaintiffs’ fourth amended complaint was that
“* * * Defendant was under a duty to maintain and provide a reasonably safe place for its patrons to walk and Defendant breached this duty in that the Defendant was careless and negligent in creating a wet and slippery condition on said premises by painting the forward edge of the one-step stairway * * * and as a result therefor (sic) when Plaintiff stepped on said step, said Plaintiff was thrown down and severely injured.”
Rule 1.8 of the 19S4 Rules of Civil Procedure, 30 F.S.A., provides that the complaint “shall set forth a short and plain statement of the ultimate facts on which the pleader relies, and if it informs the defendant of the nature of the cause against him, it shall be held sufficient.” There can be no doubt that the defendant was apprised of the exact nature of the negligent act (one of commission, and not of omission) charged against it.
Reversed and remanded for further pro-ceeedings.
DREW, C. J., and HOBSON and THORNAL, JJ., concur.
THOMAS, J., and MORROW, Associate Justice, dissent.
TERRELL, J., not participating.